UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-22140 META FINANCIAL GROUP, INC. ® (Exact name of registrant as specified in its charter) Delaware 42-1406262 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 5501 South Broadband Lane, Sioux Falls, South Dakota 57108 (Address of principal executive offices) (605) 782-1767 (Registrant's telephone number, including area code) 121 East Fifth Street, Storm Lake, Iowa 50588 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YES x NO o. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YES x NO Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class: Outstanding at August 13, 2012: Common Stock, $.01 par value 3,846,617 Common Shares META FINANCIAL GROUP, INC. FORM 10-Q Table of Contents Page No. Part I.Financial Information Item 1. Financial Statements (Unaudited): Condensed Consolidated Statements of Financial Condition as of June 30, 2012 and September 30, 2011 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended June 30, 2012 and 2011 2 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended June 30, 2012 and 2011 3 Condensed Consolidated Statements of Changes in Stockholders' Equity for the Nine Months Ended June 30, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosure About Market Risk 48 Item 4. Controls and Procedures 50 Part II.Other Information Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 51 Item 4. Mine Safety Disclosures 51 Item 5. Other Information 51 Item 6. Exhibits 51 Signatures 52 i Table of Contents Item 1. Financial Statements (Unaudited) META FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (Dollars in Thousands, Except Share and Per Share Data) ASSETS June 30, 2012 September 30, 2011 Cash and cash equivalents $ $ Investment securities available for sale Mortgage-backed securities available for sale Loans receivable - net of allowance for loan losses of $4,426 at June 30, 2012 and $4,926 at September 30, 2011 Federal Home Loan Bank Stock, at cost Accrued interest receivable Insurance receivable Premises, furniture, and equipment, net Bank-owned life insurance Foreclosed real estate and repossessed assets Intangible assets MPS accounts receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Non-interest-bearing checking $ $ Interest-bearing checking Savings deposits Money market deposits Time certificates of deposit Total deposits Advances from Federal Home Loan Bank Securities sold under agreements to repurchase Subordinated debentures Accrued interest payable Contingent liability Accrued expenses and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, 800,000 shares authorized, no shares issued or outstanding - - Common stock, $.01 par value; 5,200,000 shares authorized at June 30,2012 and September 30, 2011, 4,012,999 and 3,372,999 shares issued and 3,846,617 and 3,146,867 shares outstanding at June 30, 2012and September 30, 2011, respectively 40 34 Additional paid-in capital Retained earnings - substantially restricted Accumulated other comprehensive income (loss) Treasury stock, 166,382 and 226,132 common shares, at cost, at June 30, 2012 and September 30, 2011, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 1 Table of Contents META FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (Dollars in Thousands, Except Share and Per Share Data) Three Months Ended Nine Months Ended June 30, June 30, Interest and dividend income: Loans receivable, including fees $ Mortgage-backed securities Other investments Interest expense: Deposits FHLB advances and other borrowings Net interest income Provision (recovery) for loan losses ) 25 Net interest income after provision for loan losses Non-interest income: Card fees (Loss) gain on sale of securities available for sale, net ) - Loan fees 69 Deposit fees Bank-owned life insurance income Other income 91 Total non-interest income Non-interest expense: Compensation and benefits Card processing expense Occupancy and equipment expense Legal and consulting expense Goodwill impairment - - - Marketing Data processing expense Other expense Total non-interest expense Income (loss) before income tax expense (benefit) ) Income tax expense (benefit) ) Net income (loss) $ $ ) $ $ Earnings (loss) per common share: Basic $ $ ) $ $ Diluted $ $ ) $ $ See Notes to Condensed Consolidated Financial Statements. 2 Table of Contents META FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Unaudited) (Dollars in Thousands) Three Months Ended Nine Months Ended June 30, June 30, Net income (loss) $ $ ) $ $ Other comprehensive loss: Change in net unrealized gains on securities available for sale Losses (gains) realized in net income - ) ) ) Deferred income tax effect ) Total other comprehensive income (loss) ) Total comprehensive income $ See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents META FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Stockholders' Equity (Unaudited) For the Nine Months Ended June 30, 2012 and 2011 (Dollars in Thousands, Except Share and Per Share Data) Accumulated Additional Other Total Common Paid-in Retained Comprehensive Treasury Stockholders’ Stock Capital Earnings Income (Loss) Stock Equity Balance, September 30, 2010 $
